             Case 2:20-cv-00541-JCC Document 23 Filed 02/24/21 Page 1 of 1




                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9         SIRENA STYLES,                                   CASE NO. C20-0541-JCC
10                                Plaintiff,
                                                            MINUTE ORDER
11                v.

12         MACY’S WEST STORES, INC.,
13                                Defendant.
14

15         The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17         This matter comes before the Court on the Defendant’s stipulated substitution of attorney

18 (Dkt. No. 22). The substitution of attorney is hereby approved and so ORDERED.

19         DATED this 24th day of February 2021.

20                                                       William M. McCool
                                                         Clerk of Court
21
                                                         s/Paula McNabb
22                                                       Deputy Clerk
23

24

25

26



     MINUTE ORDER, C20-0541-JCC
     PAGE - 1
